J. S31043/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                     v.                     :
                                            :
LANCE MITCHELL RILEY,                       :         No. 1974 MDA 2019
                                            :
                          Appellant         :


        Appeal from the Judgment of Sentence Entered October 2, 2019,
                in the Court of Common Pleas of Franklin County
                Criminal Division at No. CP-28-CR-0001711-2018


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED NOVEMBER 10, 2020

        Lance Mitchell Riley appeals the October 2, 2019 judgment of sentence,

entered in the Court of Common Pleas of Franklin County, after a jury

convicted him of theft by receiving stolen property and delivery of a controlled

substance.1      Appellant was sentenced to an aggregate term of 54 to

240 months’ incarceration. After careful review, we affirm.

        The trial court set forth the relevant facts as follows:

              [Edward] Cor[n]ett testified that on August 18, 2018,
              he resided in Chambersburg; [and] he was staying
              with a friend, Tyler Ewing. At that time, [Mr. Cornett]
              owned an AR-15 rifle. He testified that he had
              possession of the rifle on August 17, 2018, when he
              went to bed. He kept the rifle in a bag.

              The following morning, Ewing woke Mr. Cornett,
              yelling that the bag and rifle were missing.

1   18 Pa.C.S.A. § 3925(a), and 35 P.S. § 780-113(a)(30), respectively.
J. S31043/20


            Mr. Cornett had not given anyone permission to take
            the rifle. Mr. Cornett did not see anyone take the rifle.

            . . . . Mr. [Erik] Beamer testified that on August 18,
            2018, he knew Tyler Ewing through a mutual friend.
            Mr. Beamer went to Ewing’s residence with his
            girlfriend. They went to Ewing’s residence to “hang
            out and pretty much I guess we did some drugs.”
            Mr. Beamer’s drug of choice at this time was heroin.

            Mr. Beamer testified that he stole a gun from Ewing’s
            residence. Mr. Beamer testified that he “traded it for
            heroin” from [appellant]. He texted [appellant] that
            night to “trade the item that I stolen [sic] for drugs.”

            The trade occurred on Queen Street in Chambersburg.
            In exchange for the rifle, [appellant] gave Mr. Beamer
            heroin and $100 cash.         [Appellant], Mr. Beamer,
            Mr. Beamer’s girlfriend, and Dunstin Kahn were
            present during the transaction. During Mr. Beamer’s
            testimony, the Commonwealth played several video
            clips from the downtown Chambersburg surveillance
            cameras. These video clips tracked the movement of
            Mr. Beamer in the downtown area both before and
            after he stole the firearm.

            The Commonwealth next presented the testimony of
            Dustin Kahn.      Mr. Kahn was a co-defendant of
            [appellant], and had previously pled guilty to
            [r]eceiving [s]tolen [p]roperty for the firearm in
            question.    Mr. Kahn initially testified that, after
            receiving the gun from Mr. Beamer, he “held it for a
            day and gave it back to him whenever he needed it
            back.[2]

Trial court Rule 1925(a) opinion, 1/14/20 at 3-5 (citations to notes of

testimony and trial exhibit omitted).

            The Commonwealth next called Detective James
            Iverson to testify. Detective Iverson is a criminal

2 At trial, the Commonwealth impeached Mr. Kahn’s testimony, using his
previously recorded statement to Detective Matthew Lynch.


                                        -2-
J. S31043/20


            investigator   with   the     Chambersburg       Police
            Department. Det. Iverson was involved with the
            arrest of [appellant], and noted that a vehicle
            matching the description of the one used in this case
            was present at the scene of [appellant]’s arrest.

            The final witness for the Commonwealth was
            Detective Matthew Lynch from the Chambersburg
            Police Department; Det. Lynch was the investigating
            officer in this case.      Based upon information
            Det. Lynch learned through the course of his
            investigation, he accessed the municipal surveillance
            cameras covering downtown Chambersburg.           The
            surveillance video corroborated what Mr. Beamer and
            Mr. Kahn subsequently disclosed during their
            interviews with police.

Id. at 8 (citations to notes of testimony and trial exhibit omitted).

      On June 24, 2019, a jury convicted appellant of the above-noted

charges. On October 2, 2019, the trial court imposed sentence. Appellant

filed a post-sentence motion nunc pro tunc on October 16, 2019. The trial

court granted nunc pro tunc relief on October 25, 2019, and denied

appellant’s post-sentence motion3 on November 21, 2019. Appellant timely

appealed. On December 4, 2019, the trial court ordered appellant to file a

Rule 1925(b) statement and appellant timely complied. Thereafter, the trial

court filed its Rule 1925(a) opinion.

      Appellant raises the following issues on appeal:

            [1.]   Whether the Commonwealths [sic] evidence was
                   sufficient to prove that [appellant] committed

3As the trial court granted appellant leave to file his post-sentence motion
nunc pro tunc, the motion is timely for purposes of the
Pa.R.Crim.P. 720(B)(3) deadline. (See also trial court order, 10/25/19 at
unnumbered 1, ¶ 4.)


                                        -3-
J. S31043/20


                   [r]eceiving [s]tolen [p]roperty or [d]elivered a
                   c]ontrolled [s]ubstance?

            [2.]   Whether, in the alternative, the weight of the
                   evidence was so weak and inconclusive such that
                   no possibility of guilt should have been
                   determined that [appellant] committed the act of
                   [r]eceiving [s]tolen [p]roperty or [d]elivered a
                   [c]ontrolled [s]ubstance?

            [3.]   Whether [appellant]’s sentence should be
                   modified as being unreasonable considering the
                   circumstances of the case?

Appellant’s brief at 10 (issues renumbered as first numbered issue was not an

issue).

      Appellant contends there was insufficient evidence to support his

convictions for receiving stolen property and delivery of a controlled substance

because, at the time appellant was detained, there were no firearms or drugs

found on his person or at his residence. (Id. at 12, 14.) However, appellant’s

brief reveals that the thrust of his insufficiency of the evidence claim is that

his convictions were based on the suspect testimony of Mr. Beamer and

Mr. Kahn, appellant’s co-defendant. (Id. at 14-15.) Appellant asserts that

both witnesses admitted to using drugs, that Mr. Beamer testified in order to

receive a deal from the Commonwealth, and that Mr. Kahn gave multiple

versions of the events of the night in question. Appellant also acknowledges

he is asserting the same argument with respect to his sufficiency of the

evidence and weight of the evidence claims. (Id. at 16.)




                                     -4-
J. S31043/20

      Here, appellant challenges the credibility of Mr. Kahn and Mr. Beamer.

Therefore, based on the certified record before us, as well as appellant’s brief,

appellant’s challenge is to the weight of the evidence, not its sufficiency.4 See

Commonwealth v. Wilson, 825 A.2d 710, 713-714 (Pa.Super. 2003) (a

review of the sufficiency of the evidence does not include a credibility

assessment;     such   a   claim   goes   to   the   weight   of   the    evidence);

Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa.Super. 1997) (the

fact-finder makes credibility determinations, and challenges to those

determinations go to the weight of the evidence, not the sufficiency of the

evidence).

             The essence of appellate review for a weight claim
             appears to lie in ensuring that the trial court’s decision
             has record support. Where the record adequately
             supports the trial court, the trial court has acted within
             the limits of its discretion.

             ....

             A motion for a new trial based on a claim that the
             verdict is against the weight of the evidence is
             addressed to the discretion of the trial court. A new
             trial should not be granted because of a mere conflict
             in the testimony or because the judge on the same
             facts would have arrived at a different conclusion.
             Rather, the role of the trial judge is to determine that
             notwithstanding all the facts, certain facts are so
             clearly of greater weight that to ignore them or to give
             them equal weight with all the facts is to deny justice.

             ....


4See also trial court Rule 1925(a) opinion, 1/14/20 at 9 (finding appellant’s
sufficiency of the evidence claim is a weight claim).


                                       -5-
J. S31043/20


                An appellate court’s standard of review when
                presented with a weight of the evidence claim is
                distinct from the standard of review applied by the
                trial court. Appellate review of a weight claim is a
                review of the exercise of discretion, not of the
                underlying question of whether the verdict is against
                the weight of the evidence.

Commonwealth v. Clay, 64 A.3d 1049, 1054-1055 (Pa. 2013) (citations and

quotation marks omitted). “In order for a defendant to prevail on a challenge

to the weight of the evidence, ‘the evidence must be so tenuous, vague and

uncertain       that   the   verdict   shocks   the   conscience   of   the   court.’”

Commonwealth v. Talbert, 129 A.3d 536, 546 (Pa.Super. 2013) (citation

omitted), appeal denied, 138 A.3d 4 (Pa. 2016).

          In his brief, appellant invites us to assess witness credibility and reweigh

the evidence. We decline the invitation. “The jury, as finder of fact, had the

duty to determine the credibility of the testimony and evidence presented at

trial.”    Talbert, 129 A.3d at 546 (citation omitted).        “[A]ppellate court[s]

cannot substitute [their] judgment for that of the finder of fact.” Id. (citation

omitted).

          A jury of appellant’s peers heard the testimony of Mr. Beamer,

Mr. Kahn, and the police officer who took their statements.              Mr. Beamer

testified that, at the time of the incident, he was a heroin user who stole

Mr. Cornett’s AR-15 assault rifle and rifle bag in order to trade it for heroin.

(Notes of testimony, 6/24/19 at 28, 33-35.) He then texted appellant because

he knew he could obtain heroin from appellant. (Id. at 36.) The sale occurred



                                          -6-
J. S31043/20

on Queen Street in a Chrysler 300Z, wherein appellant was the driver, and

Mr. Kahn was the front seat passenger. (Id. at 36-38.) Mr. Beamer handed

the firearm to Mr. Kahn, who took the firearm into the house and left it there.

Appellant gave Mr. Beamer heroin and $100. (Id. at 37, 39.) Mr. Beamer

acknowledged he entered into a plea agreement with the Commonwealth with

regard to the theft of the AR-15 and other matters. (Id. at 41-44.) Video

surveillance footage obtained by Detective Matthew Lynch corroborated

Mr. Beamer’s testimony. (Id. at 46-53, 126.) Detective Lynch testified that

the statement he took from Mr. Kahn closely mirrored Mr. Beamer’s version

of the events. (Id. at 124.) At trial, Mr. Kahn admitted telling Detective Lynch

that he received the firearm from Mr. Beamer and appellant gave Mr. Beamer

heroin. (Id. at 91.) However, at trial, he recanted his statement. (Id.)

      The jury weighed the evidence and assessed the credibility of those

witnesses and determined that the Commonwealth’s evidence proved beyond

a reasonable doubt that appellant committed the crimes of theft by receiving

stolen property and delivery of heroin. After carefully reviewing the record,

we conclude that the jury’s verdict was not so contrary to the evidence so as

to shock one’s sense of justice. Rather, our review of the record supports our




                                     -7-
J. S31043/20

conclusion that the trial court properly exercised its discretion in denying

appellant’s weight of the evidence claim.5

      Appellant’s final issue is that his sentence should be modified because it

is unreasonable considering the circumstances of the case. (Appellant’s brief

at 10.) Appellant’s claim presents a challenge to the discretionary aspects of

his sentence.

            [T]he proper standard of review when considering
            whether     to    affirm     the    sentencing      court’s
            determination is an abuse of discretion. . . . [A]n
            abuse of discretion is more than a mere error of
            judgment; thus, a sentencing court will not have
            abused its discretion unless the record discloses that
            the judgment exercised was manifestly unreasonable,
            or the result of partiality, prejudice, bias or ill-will. In
            more expansive terms, our [c]ourt recently offered:
            An abuse of discretion may not be found merely
            because an appellate court might have reached a

5 Even had appellant set forth an actual sufficiency of the evidence claim, the
trial court found that none of appellant’s challenges to the sufficiency of the
evidence, as set forth in his Rule 1925(b) statement, “identified the charge(s)
or element(s) at issue,” and therefore, it could not realistically analyze a claim
of insufficient evidence. (Trial court Rule 1925(a) opinion, 1/14/20 at 9.) As
this court has stated, “[i]n order to preserve a challenge to the sufficiency of
the evidence on appeal, an appellant’s Rule 1925(b) statement must state
with specificity the element or elements upon which the appellant alleges that
the evidence was insufficient.” Commonwealth v. Garland, 63 A.3d 339,
344 (Pa.Super. 2013) (citation omitted), affirmed, 160 A.3d 245 (Pa. 2017).
Moreover, we are compelled to note that the argument regarding appellant’s
sufficiency challenge, in his counseled brief, falls far short of a meaningful
legal argument capable of appellate review. Therefore, even if appellant did
not waive his sufficiency claim for failure to preserve it in his Rule 1925(b)
statement, because he did not state with specificity the element(s) of the
crime(s) he challenges, he would waive his sufficiency claim for failure to
develop a meaningful legal argument on the issue. See Commonwealth v.
Johnson, 985 A.2d 915, 924 (Pa. 2009) (reiterating where appellate brief
fails to develop issue in any meaningful fashion capable of review, defendant
waives that claim).


                                       -8-
J. S31043/20


            different conclusion, but requires a result of manifest
            unreasonableness, or partiality, prejudice, bias, or
            ill-will, or such lack of support so as to be clearly
            erroneous.

            The rationale behind such broad discretion and the
            concomitantly deferential standard of appellate review
            is that the sentencing court is in the best position to
            determine the proper penalty for a particular offense
            based upon an evaluation of the individual
            circumstances before it.

Commonwealth v. Moury, 992 A.2d 162, 169-170 (Pa.Super. 2010)

(citation omitted; brackets in original).

            A challenge to the discretionary aspects of sentencing
            does not entitle an appellant to review as of right. An
            appellant challenging the discretionary aspects of his
            sentence must invoke this [c]ourt’s jurisdiction by
            satisfying a four-part test: (1) whether appellant has
            filed a timely notice of appeal, see Pa.R.A.P. 902 and
            903; (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence, see Pa.R.Crim.P. 720; (3) whether
            appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f);
            and (4) whether there is a substantial question that
            the sentence appealed from is not appropriate under
            the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184 (Pa.Super. 2016)

(footnote and some citations omitted).

      Instantly, appellant filed a timely notice of appeal, properly preserved

his sentencing challenge in a post-sentence motion, and included in his brief

the requisite Rule 2119(f) statement. Consequently, we must now determine

whether appellant raises a substantial question.

      In his brief, appellant contends that:



                                      -9-
J. S31043/20


            [t]he trial court increased the minimum sentence by
            6 months in the aggregate over what the
            recommendation sentence in the case was and
            doubled the maximum recommendation sentence.
            [Appellant] argues that the [trial c]ourt’s increase in
            the recommended maximum sentences was excessive
            and should be reviewed by the [a]ppellate [c]ourt.

Appellant’s brief at 17. He further asserts that his sentence “was outside the

[s]tandard [r]ange as recommended by the Pennsylvania Commission of

Sentencing,” and that this court can remand for resentencing if “the [t]rial

[c]ourt sentenced within the guidelines but the case involves circumstances

in which the application of the guidelines would be unreasonable. 42 Pa.C.S.A.

§ 9781(c)(2).” (Id. at 7.)

      We determine whether an appellant raises a substantial question on a

case-by-case basis.     Commonwealth v. Swope, 123 A.3d 333, 338

(Pa.Super. 2015).     “A substantial question exists only when an appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

            In determining whether a substantial question exists,
            this [c]ourt does not examine the merits of whether
            the sentence is actually excessive. Rather, we look to
            whether the appellant has forwarded a plausible
            argument that the sentence, when it is within the
            guideline    ranges,     is   clearly   unreasonable.
            Concomitantly,       the     substantial     question
            determination does not require the court to decide the
            merits of whether the sentence is clearly
            unreasonable.


                                    - 10 -
J. S31043/20



Id. at 340 (citation omitted). “Generally, if the sentence imposed falls within

the sentencing guidelines, no substantial question exists.” Commonwealth

v. Maneval, 688 A.2d 1198, 1199-2000 (Pa.Super. 1997) (citation omitted).

      Appellant neither challenges a specific provision of the sentencing

scheme nor cites to any particular fundamental norm underlying the

sentencing process that he believes was violated. This court has “held that,

without either, [an] appellant’s bald assertion of excessiveness d[oes] not

raise a substantial question. Commonwealth v. Giordano, 121 A.3d 988,

1008 (Pa.Super. 2015), appeal denied, 131 A.3d 490 (Pa. 2016).

Consequently, we conclude that appellant has not raised a substantial

question.

      Nevertheless, even if we were to find that appellant raises a substantial

question, his claim would warrant no relief. In its Rule 1925(a) opinion, the

trial court fully set forth its reasons for the sentence imposed, as stated at the

time of sentencing.6    (See trial court’s Rule 1925(a) opinion, 1/14/20 at

12-13; notes of testimony, 10/2/19 at 9-10.)

      This court’s review of the record substantiates our finding that the trial

court did not abuse its discretion in sentencing appellant.




6 Further, as noted by the trial court, a person convicted of a second or
subsequent offense under 35 P.S. § 780-113(a)(30), “may be imprisoned for
a term up to twice the term otherwise authorized . . .” 35 P.S. § 780-115(a).
(See notes of testimony, 10/2/19 at 7.)


                                     - 11 -
J. S31043/20




     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/10/2020




                                 - 12 -